Citation Nr: 1445029	
Decision Date: 10/09/14    Archive Date: 10/16/14

DOCKET NO.  12-17 815A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to waiver of recovery of overpayment of compensation benefits under 38 U.S.C.A. § 1151 in the amount of $74,940.00.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and H.W.


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel
INTRODUCTION

The Veteran served on active duty from January 1965 to December 1965.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 decision issued by the Committee on Waivers at the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  Jurisdiction of the case was transferred to the RO in St. Louis, Missouri.

In October 2013 the Veteran testified during a hearing before two hearing officers at the Milwaukee RO; a transcript of the hearing is of record.  In April 2014 the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the St. Louis RO; a transcript of the hearing is of record in the Virtual VA e-folder.  In addition to reviewing the paper claims file and Virtual VA e-folder, the Board has reviewed the Veterans Benefits Management System (VBMS) e-folder, which does not include any additional relevant evidence.  

In September 2014, the Veteran, via his representative, filed a motion to have his case advanced on the docket pursuant to 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) (2013), based on financial hardship.  As the Board is presently issuing a decision granting waiver of recovery of overpayment of compensation benefits under 38 U.S.C.A. § 1151 in the amount of $74,940.00, ruling on this motion is moot.  

The RO advised the Veteran via letter in April 2010 that, because of his tort claim settlement (for $250,000.00), VA was required by law to withhold his monthly benefits until the amount of $250,000.00 was recouped.  A revised letter sent in August 2011 informed the Veteran that VA was required by law to withhold his monthly compensation benefits, effective September 1, 2009, until the amount of $250,000.00 had been recouped.  In January 2012, the Veteran's benefits were stopped effective September 1, 2009.  December 2012 communications from the Veteran express disagreement with withholding of compensation benefits under 38 U.S.C.A. § 1151 to recoup the amount of a settlement under the Federal Tort Claims Act (FTCA).  During the October 2013 hearing, the Veteran indicated that he would pay the $250,000.00 back, but asserted he did not owe the $74,940.00.  During the April 2014 hearing, the Veteran testified that, in addition to the remaining overpayment of $71,000.00, he had to pay back the $250,000.00, which he did not understand.  His accountant stated that the Veteran did not understand the terminology being used and was confused when he was advised his tort settlement would be offset.  His accountant asked whether there was any way to reinstate part of the disability benefits that had been seized to offset the $250,000.00.  In May 2014, the Veteran requested either a Committee of Waiver or Board hearing regarding compromise/settlement of his tort claim, suggesting that he still disagrees with VA's recoupment of the $250,000.00 settlement; however, this is unclear in light of the October 2013 testimony.  

A Centralized Accounts Receivable Online System (CAROLS) print-out dated in October 2013 indicates that a waiver denied letter along with a statement of the case (SOC) stating that the notice of disagreement (NOD) was denied was sent in September 2013.  It is unclear from this print-out whether the Veteran has been issued an SOC regarding the issue of whether the withholding of compensation benefits under 38 U.S.C.A. § 1151 to recoup the amount of a settlement under the FTCA, beginning in January 2012, is proper.  This matter is referred to the Agency of Original Jurisdiction (AOJ) for clarification, including whether the Veteran continues to disagree with the withholding of compensation benefits under 38 U.S.C.A. § 1151 and whether an SOC has yet been issued, and any appropriate action.  


FINDING OF FACT

The indebtedness at issue did not result from fraud, misrepresentation, or bad faith on the part of the Veteran, and recovery of this overpayment would be against equity and good conscience.  


CONCLUSION OF LAW

Recovery of an overpayment of compensation benefits under 38 U.S.C.A. § 1151 in the amount of $74,940.00 would violate the principles of equity and good conscience; therefore, the recovery is waived. 38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 1.963, 1.965 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the fully favorable determination in this case, no discussion of compliance with VA's duty to notify and assist is necessary.

The Veteran was awarded compensation under 38 U.S.C.A. § 1151 for a myocardial infarction and adjustment disorder with mixed anxiety and depressed mood.  Since July 1, 2005, he has been in receipt of a 70 percent combined disability rating and has been in receipt of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  

In addition to his claim for compensation under 38 U.S.C.A. § 1151, the Veteran filed a claim for damages under the FTCA.  In June 2009, he entered into a settlement agreement, in which the United States agreed to pay him $250,000.00.  Because of this settlement agreement, in January 2012, the RO stopped the Veteran's benefits effective September 1, 2009, in order to recoup the $250,000.00 settlement, which resulted in the overpayment of $74,940.00.  The Veteran requested a waiver of this overpayment, which was denied in the March 2012 decision.  

The Veteran has reported that he spent the $250,000.00 settlement to pay overdue bills that had been accumulating, including a tax lien on his property.  He asserts that repayment of the debt of $74,940.00 will result in hardship and, therefore, requests waiver of overpayment.  After reviewing the record, the Board finds that it would be against equity and good conscience for VA to recover the overpayment of compensation benefits under 38 U.S.C.A. § 1151 in the amount of $74,940.00.  

Recovery of an overpayment will be waived if there is no indication of fraud, misrepresentation, or bad faith on the part of the person seeking a waiver and if the recovery of the indebtedness from the payee who received such benefits would be against equity and good conscience.  38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.963, 1.965.  There is no evidence of fraud, misrepresentation, or bad faith on the part of the Veteran and he timely requested a waiver.  See 38 C.F.R. § 1.963(b)(2).  Thus, there is no statutory bar to waiver in this case.  

In determining whether the recovery of the overpayment would be against equity and good conscience, the Board may consider several factors.  Under the regulation, "equity and good conscience" involves a variety of elements: (1) fault of the debtor, (2) balancing of the faults, (3) undue hardship, (4) whether recovery would defeat the purpose of the benefit, (5) unjust enrichment, and (6) changing position to one's detriment.  38 C.F.R. § 1.965; see also 38 U.S.C.A. § 5302(b).  The list of elements is not all-inclusive.  See Ridings v. Brown, 6 Vet. App. 544, 546 (1994).

The Veteran has asserted that recovery of the overpayment will result in undue hardship.  Since VA stopped payment of his compensation benefits, he has reported income from his monthly Social Security Administration (SSA) benefit.  In a February 2012 Financial Status Report, the Veteran reported monthly expenses of almost $3,000.00 more than his SSA benefit, with his utility and heat expenses, alone, exceeding his monthly SSA benefit.  The Veteran added that he owed bills to his creditors and would have late charges and might not be able to pay his property tax and other bills that might arise.  In June 2012 and August 2013, he submitted evidence indicating that several of his utility bills were past due.  

In a November 2013 Financial Status Report, the Veteran indicated that his monthly income consisted of $750.00 from SSA and his monthly expenses consisted of $200.00 for food and $335.00 for utilities and heat.  While he, therefore, indicated that his total monthly expenses were $535.00, he also reported having other monthly expenses (car insurance, clothing, homeowner's insurance, telephone and internet) which brought his total monthly expenses to $1,184.00.  The Veteran reported that he also received a yearly benefit of $1,811.00 from the Department of Agriculture through the Conservation Reserve Program, although this was being taken by the Department of the Treasury for the overpayment of benefits.  He stated that his SSA benefit was also being taken by the Department of the Treasury.  The Veteran was informed by the Department of the Treasury in October 2012 that his SSA benefit would be reduced to pay a debt to VA.  During the April 2014 hearing, the Veteran testified that he had been "selling my personal belongings and everything to keep my head above water."  He added that his son was donating money to help pay the bills.  The Veteran testified that he was not working and could not borrow any money because he did not have any income.  The Veteran has submitted evidence indicating his nonpayment of real property taxes, and stating that unpaid real property taxes would be sold at a tax sale in October 2014.  

The current balance of the overpayment is $71,208.75, as some Treasury Department offsets have been applied to the debt; however, the record reflects that this recovery has caused undue financial hardship, as would any further recovery.  Therefore, it would be against equity and good conscience for VA to recover the overpayment of $74,940.00.  The Board accepts the Veteran's testimony regarding the undue hardship created in making these payments.  Accordingly, resolving all reasonable doubt in his favor, waiver is granted.


ORDER

Waiver of recovery of overpayment of compensation benefits in the amount of $74,940.00 is granted.  


____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


